Citation Nr: 0619388	
Decision Date: 06/03/06    Archive Date: 07/07/06

DOCKET NO.  04-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to an increased evaluation for depression, 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to July 
1991, and from January 1993 to December 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

A recurrent major depressive disorder is currently in full 
remission and manifested by no more than slight impairment in 
social, occupational, or school functioning.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9434 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in April 2003.  
In correspondence dated in May 2003, she was notified of the 
provisions of the VCAA as they pertain to the issue of 
increased rating.  Clearly, from submissions by and on behalf 
of the veteran, she is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of her claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for increased rating claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Factual Background

The veteran underwent a VA examination in June 2003 in 
connection with her request for an increased disability 
evaluation.  At that time, she reported having few social 
contacts and activities over the prior year; and a diminished 
pleasure in all social activities including going to the gym.  
She also reported significant sleep problems and stated that 
she had begun self-medicating three or four months prior.  
The veteran also described feelings of worthlessness stemming 
from an inability to pursue her desired field of education.  
During the examination, she denied hallucinations and 
homicidal inclinations, but did endorse suicidal thoughts.  
She reported an ability to maintain personal hygiene and 
basic activities of daily living.  Both short and long- term 
memory were good.  The examiner provided a diagnosis of major 
depression.  A GAF score was assessed at 45.

Initial VA mental health treatment records dated in June 
2003, about 10 days prior to her VA psychiatric examination, 
reflect the veteran's complaints including difficulty 
sleeping; low energy, anhedonia and a general lack of 
motivation and interest in work and social activities.  She 
requested medication to treat these feelings.  These records 
also indicate the veteran exhibited signs of a major 
depressive disorder.  Her speech was slow and aprosodic; her 
affect was flat and her mood was euthymic.  The GAF score of 
60 was assessed.  The veteran was referred out and later 
examined by a VA clinical psychologist.

June 2003 records from the VA clinical psychologist indicate 
the veteran reported chronic sleeping problems over the past 
several months, during which she had become more depressed.  
She described decreased socialization, noting that she did 
not leave the house except to go to work.  She also reported 
weight gain and all of the feelings described previously.  
The psychologist's note indicates the veteran had good 
judgment and insight, an intact thought process and good 
memory.  However, her motor activity and speech were noted to 
be at slowed rates.  Her GAF score was assessed at 50.  She 
was recommended for psycho-pharmacological evaluation and 
individual psychotherapy treatment.  

The veteran began psychopharmacological treatment in July 
2003.  She also received individual psychotherapy treatment 
over the course of four weeks.  Progress notes of these 
sessions show that by mid-July the veteran was demonstrating 
some positive affect in the individual sessions.  The 
treatment records indicate continued medication.  An August 
2003 note indicates the veteran had continued use of 
medication and had noticed a positive effect with improved 
mood.  She reported having taken a vacation, going shopping, 
and having improved sleep and mood.  Her speech was noted to 
sound "bright."  

A September 2003 progress note from the veteran's 
psychopharmacological sessions indicates that by then her 
mood was much improved and that she had been engaging in 
pleasurable activities.  The veteran described her state as 
being "at 70 percent not 100 percent."  The diagnostic 
impression rendered noted a marked improvement in depressive 
signs.  

Further treatment records show that the veteran reported 
significant improvement form the result of the 
psychopharmacological treatment and the individual 
psychotherapy sessions.  The progress notes show she was 
sleeping better and more motivated to engage in social 
activities.  The veteran reported feeling "as though she 
were on the right track."  By mid-October 2003 the veteran 
had reported having no symptoms of anxiety or depression over 
the past two weeks.  She reported that school and work and 
social activities were going well for her.  She further 
stated she was quite pleased with her life at that time.  A 
treatment record in October 2003 indicates the veteran 
expressed a desire to discontinue psychotherapy due to an 
absence of anxiety and depression symptoms.  Continued 
pharmacological treatment was recommended as it was noted to 
be quite helpful in managing her depression.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 
(1993).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 





100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships









70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships







50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

A score of 71-80 is indicated where there are, "No more than 
slight impairment in social, occupational, or school 
functioning."  Id.

The veteran contends she is entitled to an evaluation in 
excess of 30 percent for a major depressive disorder.  After 
a review of a full review of the record, including VA 
outpatient treatment records and a June 2003 VA examination, 
the Board concludes that the currently assigned 30 percent 
evaluation for the veteran's major depressive disorder is 
appropriate.  

A cumulative review of the treatment records indicates that 
the veteran had a GAF score of 45 at the time of her VA 
examination.  This score indicates that prior to treatment 
the veteran showed serious symptoms of a major depression or 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, within weeks prior to and following this evaluation, 
the scores were higher.  Her GAF scores are noted to have 
been between 50 -60 in the early stages of the VA 
psychotherapy treatment; which indicates her depressive 
disorder symptoms were then at a moderate level.  The Board 
observes though, that throughout the course of psychotherapy 
counseling and psychopharmacological treatment her MDD showed 
signs of marked improvement, reflected by increased GAF 
scores.  

The Board notes that at the end of treatment the veteran's 
MDD was diagnosed to be in full remission.  Moreover, the 
veteran's GAF score was 80, which is indicative of no more 
than a slight impairment in social, occupational, or school 
functioning.  Therefore, the Board finds that a continued 
evaluation of 30 percent and no higher is warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

ORDER

An evaluation in excess of 30 percent, for depression is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


